Opinion issued October 7, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00484-CR
                           ———————————
                      TRICIA RENE EVANS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 7
                           Harris County, Texas
                       Trial Court Case No. 1783495

                         MEMORANDUM OPINION

      A jury found appellant, Tricia Rene Evans, guilty of the offense of assault of

a family member. 1 The trial court assessed her punishment at confinement for one

1
      See TEX. PENAL CODE ANN. § 22.01 (Vernon Supp. 2014); see also TEX. CODE
      CRIM. PROC. ANN. art. 42.013 (Vernon 2006); TEX. FAM. CODE ANN. § 71.003
      (Vernon 2014); TEX. GOV’T CODE ANN. § 573.022 (Vernon 2012).
year, suspended the sentence, and placed her on community supervision for one

year. In her sole issue, appellant contends that the evidence is legally insufficient

to support her conviction.

      We affirm.

                                   Background

      The complainant, Addie Evans, testified that at approximately 1:30 a.m. on

September 25, 2011, she received a telephone call from a Houston Police

Department (“HPD”) officer, asking her to pick up appellant, her daughter, at a

street corner in downtown Houston. The officer informed the complainant that

appellant appeared to be intoxicated, had been in an altercation, and did not know

the location of her car. When the complainant arrived downtown, she noted that

appellant appeared as if “someone had just left her downtown.”          She looked

“drunk” and “beat up,” had lost her wig and shoes, and had a “black eye.”

      During the approximately 45-minute drive to appellant’s house, appellant

studied her injured eye in the visor mirror of the complainant’s car, and she

expressed outrage and a desire to retaliate against those who had stranded her.

Appellant grew progressively angrier, and when they arrived at appellant’s house,

she demanded to be taken to a friend’s house to retrieve her car. The complainant

refused, and when appellant went to get a spare key, the complainant left and

returned to her apartment.



                                         2
       At approximately 3:00 a.m., appellant arrived at the complainant’s

apartment, “banging” on the front door and calling the complainant’s telephone.

Scared, the complainant called the apartment-complex security officer.          After

appellant “got quiet,” the complainant, who stood on her couch to look out through

her sliding-glass patio door, saw “feet coming across” the six- to eight-foot fence

surrounding her back patio. The complainant then saw appellant climb down into

the patio area, pick up a five-pound, wooden “spool,” and “bang[] it” against the

sliding-glass door. After several knocks, the glass shattered into the apartment and

all over the complainant.

      The complainant further testified that appellant then “came in like a lion”

and they fell to the floor. The complainant tried to hold appellant down by sitting

on her, while appellant’s teen-age daughter, who had been staying with the

complainant, called for emergency assistance. Appellant scratched, “claw[ed],”

and bit the complainant. Appellant then pushed the complainant off of her “with

all the force of a beast.” The complainant thought that appellant was going to the

door to leave, but she then “ball[ed] up a fist and hit” the complainant on the right

side of her face. The complainant felt pain and later awoke on the floor. At some

point, she felt appellant kick her on the right side of her stomach and her shoulder.

      After help arrived, an ambulance took the complainant to a hospital. She

noted that she had suffered scratches, a wound to her face, and a torn rotator cuff in



                                          3
her shoulder that required surgery. Her eye was swollen and red, and she could not

see. And the trial court admitted into evidence photographs of the complainant’s

injuries.

       Wardell Brigham, a neighbor, testified that the complainant had telephoned

him while appellant was attempting to break her glass door. When he arrived at

the complainant’s apartment, he saw appellant actively “trying to get toward her

mother,” and he physically restrained appellant until a police officer arrived. And

HPD Officer D. Titus, who responded to the disturbance call, testified that the

patio sliding-glass door was broken; there was blood and glass “all over” the floor

of the complainant’s apartment; the complainant “had black eyes, bruises, and

scratches”; and appellant was intoxicated and uncooperative. And he noted that

appellant’s daughter had reported to him that she had witnessed appellant

assaulting the complainant.

       Appellant’s teen-age daughter testified that after appellant had broken the

door and come into the apartment, the complainant held her down while help was

summoned.     And she saw appellant get up and hit the complainant.            The

complainant then “fell back.”

       A neighbor, Gwendolyn White, testified that appellant had banged on the

complainant’s door with such force that she had dislodged a picture from White’s




                                        4
wall. White asked appellant why she was climbing over the complainant’s fence.

Appellant responded that the complainant had “stolen her kids.”

      Appellant testified that on the night of the altercation, she had left her

children with the complainant to attend a party at a downtown hotel. During the

party, someone drugged her; she “blacked out”; she was assaulted by another

party-goer; her companions took her wig, shoes, keys, and cellular telephone, and

abandoned her; and HPD officers found her.          After the complainant dropped

appellant off at her house, she walked to a friend’s house and found her car. She

then drove to the complainant’s apartment because she wanted to be near her

children. She admitted to having banged on the complainant’s door, climbed up

the stairs and over the patio fence, and hit the wooden spool against the glass door.

She asserted, however, that she did not intend to break the glass, but only to draw

her mother’s attention; and, once she entered through the broken door, the

complainant was the aggressor. Appellant denied that she had intended to hit the

complainant, and she asserted that any strike she may have delivered during the

struggle was an unintentional reaction to the complainant’s aggression.

                           Sufficiency of the Evidence

      In her sole issue, appellant argues that the evidence is legally insufficient to

support her conviction because she lacked the requisite culpable mental state to

commit the offense of assault.



                                          5
      We review the legal sufficiency of the evidence by considering all of the

evidence “in the light most favorable to the prosecution” to determine whether any

“rational trier of fact could have found the essential elements of the offense beyond

a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 318–19, 99 S. Ct. 2781,

2788–89 (1979). Our role is that of a due process safeguard, ensuring only the

rationality of the trier of fact’s finding of the essential elements of the offense

beyond a reasonable doubt. See Moreno v. State, 755 S.W.2d 866, 867 (Tex. Crim.

App. 1988). We give deference to the responsibility of the fact finder to fairly

resolve conflicts in testimony, weigh evidence, and draw reasonable inferences

from the facts. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007).

However, our duty requires us to “ensure that the evidence presented actually

supports a conclusion that the defendant committed” the criminal offense of which

she is accused. Id.

      A person commits the offense of assault, as applicable here, if she

intentionally or knowingly causes bodily injury to another. TEX. PENAL CODE ANN.

§ 22.01(a)(1) (Vernon Supp. 2014). “Bodily injury” means “physical pain, illness,

or any impairment of physical condition.” Id. § 1.07(a)(8) (Vernon Supp. 2014).

A person acts intentionally, or with intent, with respect to a result of her conduct

when it is her conscious objective or desire to cause the result. TEX. PENAL CODE

ANN. § 6.03(a) (Vernon 2011). A person acts knowingly, or with knowledge, with



                                         6
respect to a result of her conduct when she is aware that her conduct is reasonably

certain to cause the result. Id. § 6.03(b).

      A person’s knowledge and intent may be inferred from her acts, words, and

conduct, and the surrounding circumstances. Hart v. State, 89 S.W.3d 61, 64 (Tex.

Crim. App. 2002); Moore v. State, 969 S.W.2d 4, 10 (Tex. Crim. App. 1998)

(“Mental culpability is of such a nature that it generally must be inferred from the

circumstances under which a prohibited act or omission occurs.”). Circumstantial

evidence is as probative as direct evidence in establishing the guilt of an actor.

Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004); see Laster v. State,

275 S.W.3d 512, 524 (Tex. Crim. App. 2009) (“[O]ne’s acts are generally reliable

circumstantial evidence of one’s intent.”).

      Here, the evidence shows, and appellant admitted, that she drove to the

complainant’s apartment at 3:00 a.m., banged on her front door, climbed up stairs

and over a six- to eight-foot fence, and struck a glass door with a five-pound,

wooden object. The complainant testified that when the glass shattered, appellant

came in on top of her “like a lion.” She noted that appellant scratched and

“claw[ed]” at her, bit her, and then pushed her off “with all the force of a beast.”

When the complainant thought that appellant was going to leave, appellant then

“ball[ed] up a fist and hit” her on the right side of her face. The complainant felt

pain, fell to the floor, and lost consciousness. Appellant’s daughter testified that



                                              7
she saw appellant get up and hit the complainant, and she saw the complainant

“f[a]ll back.”

      From this evidence, the jury could have reasonably found that appellant

acted with intent to cause bodily injury, or acted with reasonable certainty that

bodily harm would result, when she struck the complainant’s face with her fist

with such force that the complainant fell to the floor and lost consciousness. See

TEX. PENAL CODE ANN. § 6.03; Hart, 89 S.W.3d at 64 (noting jury may infer

existence of mental state from any facts tending to prove its existence, including

acts, words, and conduct of accused); see, e.g., Fancher v. State, No. 10-09-00121-

CR, 2011 WL 1166657, at *3 (Tex. App.—Waco Mar. 30, 2011, pet. ref’d) (not

designated for publication) (holding intent to cause bodily injury reasonably

inferred from defendant having struck complainant in head); Wilhite v. State, No.

2-02-106-CR, 2003 WL 21666691, at *2–3 (Tex. App.—Fort Worth July 17, 2003,

no pet.) (mem. op., not designated for publication) (holding evidence defendant

“attacked” complainant by punching and kicking her sufficient to establish intent

to cause bodily injury).

       Although appellant testified that she did not intentionally hit the

complainant and, at most, may have done so inadvertently while they struggled on

the floor, appellant’s daughter testified that she saw appellant hit the complainant

after appellant “got up.” Further, Brigham testified that when he entered the



                                         8
apartment, appellant was still actively “trying to get toward her mother.” The jury

is the sole judge of the facts, the credibility of the witnesses, and the weight to be

given the witnesses’ testimony. See Clayton v. State, 235 S.W.3d 772, 778 (Tex.

Crim. App. 2007); Davis v. State, 177 S.W.3d 355, 358 (Tex. App.—Houston [1st

Dist.] 2005, no pet.). Here, the jury could have reasonably chosen to believe the

testimony of the complainant, appellant’s daughter, and Brigham, which

consistently painted appellant as the aggressor, over the version of events and

defensive theory proffered by appellant.

      Appellant asserts that the evidence shows only that she was angry with

others earlier that evening and there is no evidence of her having directed any

threatening words toward the complainant. Evidence of threatening language or

gestures, however, is not required to prove a defendant’s knowledge or intent.

Dobbins v. State, 228 S.W.3d 761, 765 (Tex. App.—Houston [14th Dist.] 2007,

pet. dism’d).

      Appellant also argues that the evidence is insufficient because had she

intended to cause bodily injury to the complainant, she could have used the

wooden spool as a weapon. And she asserts that the evidence showing that she

was able to resist physical restraint by Brigham and law enforcement officers after

the altercation demonstrates that she had the ability to inflict more serious bodily

injury than that which the complainant suffered. However, the fact that appellant



                                           9
could have inflicted more damage upon the complainant does not negate the

evidence of appellant’s intent to cause the complainant injury.

      Viewing all of the evidence in the light most favorable to the jury’s verdict,

we conclude that a rational trier of fact could have reasonably found that appellant

intentionally or knowingly caused bodily injury to the complainant. Accordingly,

we hold that the evidence is legally sufficient to support appellant’s conviction.

      We overrule appellant’s sole issue.

                                    Conclusion

      We affirm the judgment of the trial court.




                                              Terry Jennings
                                              Justice


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                         10